Tom Glaze, Justice, dissenting. 1 join in Justice Corbin’s dissent. In addition, I wish to point out that, in deciding this case, the majority opinion appears to adhere to the rule that a chancellor may fashion any remedy that is reasonable and justified by the proof, Smith v. Eastgate Prop., Inc., 312 Ark. 355, 849 S.W.2d 504 (1993), Chambers v. Manning, 315 Ark. 369, 868 S.W.2d 64 (1993), Whitten Dev., Inc. v. Agee, 256 Ark. 968, 511 S.W.2d 466 (1974), but it then seems to abandon application of the rule in midstream. Here, the chancellor properly determined that the Cromers charged a usurious rate on the Lotz note. In fashioning a remedy to pay the remaining lawful amount still owed as principal, the chancellor cancelled the remaining interest due on the note, and determined the parties’ agreed monthly payments of $400 should continue to be applied only in reduction of the principal until that amount is paid in full. In sum, the chancellor believed the parties’ contractual monthly payments of $400 were fair, so long as those payments were credited solely to the principal amount still lawfully due. Such payments would continue the same monthly amount which would terminate the parties’ debtor/creditor relationship at an earlier date than previously called for under the original note. The chancellor’s decision makes sense as is adequately spelled out in Justice Corbin’s dissenting opinion. While the majority opinion seems to acknowledge the chancellor had broad power and discretion to act in fashioning a remedy in this cause, the majority court simply takes upon itself to come up with its own solution on appeal — an approach appellate courts are generally loath to do. Candidly, the trial court’s and the majority court’s decisions both appear reasonable under the proof in this case, but it is the trial court’s superior position that this court normally recognizes in these circumstances. In my view, we should affirm the trial court’s ruling, since the result it proposes is a reasonable one in light of the facts and law in this case. In proceeding to create its own solution, the majority court, citing Winn v. Chateau Cantrell Apartment Co., 304 Ark. 146, 801 S.W.2d 261 (1990), quotes from the rule in Ferguson v. Green, 266 Ark. 556, 587 S.W.2d 18 (1979), that, in a de novo review, this court is free to reach a different result required by law. Here, no law requires the result proposed and adopted by the majority opinion. The Ferguson rule simply is inapplicable here. Again, the chancellor very logically and reasonably ordered the legally valid $400 monthly payments be continued by the Lotzes until the remaining principal indebtedness is liquidated. Being quite reasonable under the circumstances, the court should affirm the chancellor’s decision.